16 F.3d 416NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Milton L. HERD, Plaintiff-Appellant,v.Susan HAMPTON, Defendant-Appellee.
No. 93-6369.
United States Court of Appeals, Tenth Circuit.
Feb. 16, 1994.

Before TACH, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Mr. Herd, a state inmate and pro se litigant, appeals the dismissal of his 42 U.S.C.1983 suit.


3
Mr. Herd commenced this action against a deputy clerk of the Oklahoma Supreme Court.  He contended his constitutional rights had been violated as the deputy clerk "refused to file any of his petitions."   Mr. Herd attached various documents to his complaint to evidence this allegation.


4
The district court found the documents presented by Mr. Herd "clearly indicate that the Defendant was simply doing her job pursuant to the mandate of certain rules and procedures established by the Oklahoma appellate courts" and concluded defendant was therefore entitled to absolute immunity.  The complaint was dismissed.


5
On appeal, Mr. Herd asserts the Due Process Clause of the Fourteenth Amendment "compels the clerk ... to ... file any documents for citizens."   Mr. Herd is wrong.  Mr. Herd's argument merits no discussion.


6
The judgment of the district court is AFFIRMED for substantially the same reasons set forth by the district court.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470